Title: To Thomas Jefferson from Gouverneur Morris, 5 April 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
 Paris 5 April 1793

I did myself the Honor of writing to you No. 26 Yesterday. Colo. Touzard who takes Charge of my Letters having been detaind a Day longer it furnishes the Opportunity of sending this Day’s Gazettes and such Intelligence as is now arriv’d. It appears that the Army of Dumouriez is attach’d to him and will go all the Lengths which he desires. What is worse is that the Militia also adhere so that he has all Chances now in his Favor and probably as soon as the Magazines are duly replenished he will advance for under such Circumstances we are not to expect much Resistance from the frontier Towns. The Affair of Custines has been very serious: the Garrison of Mayence is shut up in that Town and if it Capitulates the Enemy derive from the Magazines lodg’d in it the Means needful for ulterior Operations. Hence I conclude that such Terms will be offered as will [be] accepted of. Custines left Flank is entirely open and in all human Probability  the several Passes in the Vosge Mountains will be occupied by the Column of Hessians and in that Case his Retreat to France becomes impossible and he must make the best of it in Alsace. Every Hour is now big with important Events and how Matters will go in this City the Lord knows. I am with Esteem and Respect Dr Sir Your obedient Servant

Gouv Morris

